85 F.3d 634
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria ASTOLFO, Plaintiff-Appellant,v.ADVENTIST HEALTH CARE WEST, a California Corporation;Castle Medical Center, a Hawaii Non-Profit Corporation;Adele Hoe;  Cindy Kilbey;  Gwen Brownfield, Gail Gindro;Mara Newton;  Leroy Sauder;  Terry White;  Becky Goodhind,Defendants-Appellees.
No. 95-16172.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Maria Astolfo appeals pro se the district court's order confirming an arbitration award and granting summary judgment in favor of her former employer, Castle Medical Systems, and related entities and individuals, in her action alleging that she was wrongfully terminated and discriminated against in violation of the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and the Americans With Disabilities Act, 42 U.S.C. § 12101.   We have jurisdiction under 28 U.S.C. § 1291.


3
We affirm the order and judgment for the reasons stated in the district judge's order of June 7, 1995.   We find no merit in Astolfo's claim that the district judge displayed bias toward her and denied her a fair hearing.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Accordingly, appellant's request for oral argument is denied.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3